Exhibit 10.1

Forbearance and Waiver Agreement

This FORBEARANCE AND WAIVER AGREEMENT (this “Agreement”), dated as of July 25,
2016 (the “Agreement Effective Date”), is among Atlas Resources, LLC, a limited
liability company formed under the laws of the State of Pennsylvania (the
“Master General Partner”), each of the undersigned participating partnerships
(the “Participating Partnerships”; together with the Master General Partner, the
“Obligors”), each of the Hedge Providers that is a signatory hereto, and Wells
Fargo Bank, National Association, as collateral agent for the Secured Parties
(in such capacity, together with its successors, the “Collateral Agent”).

Recitals

A.The Master General Partner, the Participating Partnerships, the Collateral
Agent and the Hedge Providers are parties to that certain Secured Hedging
Facility Agreement, dated as of March 5, 2012 (as amended prior to the date
hereof, the “Hedging Agreement”), pursuant to which the Obligors have provided
collateral in respect of certain hedging transactions;

B.The Master General Partner has entered into a Restructuring Support Agreement
dated July 25, 2016 (the “Restructuring Support Agreement”) with certain of its
affiliates and creditors, including the Hedge Providers;

C.The Master General Partner has asked the Collateral Agent and the Hedge
Providers to forbear from exercising certain rights and remedies under the
Hedging Agreement and the other Hedging Facility Documents with respect to the
Anticipated Events of Default (as hereinafter defined);

D.Upon the terms and conditions contained herein, the Collateral Agent and the
Hedge Providers are prepared to forbear from the exercise of certain rights and
remedies otherwise available to them at law, in equity or by agreement as a
result of the Anticipated Events of Default upon the terms set forth herein,
without waiving any of their other rights or remedies;

E.The forbearance by the Collateral Agent and the Hedge Providers as provided
for in this Agreement shall result in direct and tangible benefits to the
Obligors; and

F.The Collateral Agent and the Hedge Providers are willing to grant such
forbearance subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Hedging
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed such term in the Hedging Agreement.  Unless otherwise indicated, all
section references in this Agreement refer to the Hedging Agreement.

Section 2.Acknowledgments by the Master General Partner.  The Master General
Partner acknowledges and agrees as follows:

(a)Accuracy of Recitals.  The Recitals are accurate and are a part of this
Agreement.



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

(b)Anticipated Events of Default.  The Master General Partner anticipates that:

 

(i)

An Event of Default under Section 8.1(h) of the Hedging Agreement will occur as
a result of the commencement of the Chapter 11 Cases (as defined in the
Restructuring Support Agreement, the “Chapter 11 Case”) by the Master General
Partner and certain of its Affiliates (the “Anticipated Hedging Facility
Default”); and

 

(ii)

An Event of Default under each Approved Master Agreement will occur as a result
of the commencement of the Chapter 11 Case (the “Anticipated Triggering Event”;
together with the Anticipated Hedging Facility Default, the “Anticipated Events
of Default”)

(c)Reservation of Rights.  Except for the rights, powers and remedies which the
Collateral Agent and the Hedge Providers agree to forbear from exercising during
the Forbearance Period pursuant to Section 3 below, each Obligor acknowledges
and agrees that the Collateral Agent and the Hedge Providers hereby reserve all
rights, powers and remedies under the Hedging Agreement, the other Hedging
Facility Documents, and applicable law in connection with any violation or
noncompliance by any Obligor with the terms of the Hedging Agreement or any of
the other Hedging Facility Documents.

Section 3.Forbearance and Waiver by the Collateral Agent and the Hedge Providers

(a)Forbearance Period.At the request of the Master General Partner, the
Collateral Agent and the Hedge Providers agree to forbear from the exercise of
any and all rights and remedies, whether at law, in equity, by agreement or
otherwise, which are or become available to the Collateral Agent and the Hedge
Providers in respect of the Hedging Agreement and the other Hedging Facility
Documents as a result of the Anticipated Events of Default until the earliest to
occur of the following: (i) the occurrence of an Event of Default or Triggering
Event under an Approved Master Agreement, the Hedging Agreement or any other
Hedging Facility Document (other than the Anticipated Events of Default), as
applicable; (ii) any holder of Debt or any agent, trustee or representative on
behalf of any such holder shall exercise or seek to exercise any rights or
remedies (including set off or declaring any such Debt due and payable), under
or pursuant to any applicable indenture, loan agreement or similar agreement or
under applicable law, in respect of any of the Participating Partnerships or any
of their respective Property and whether as a secured or unsecured creditor, in
each case, as a result of the Anticipated Events of Default; or (iii) the
occurrence of a Termination Event under the Restructuring Support Agreement (the
period beginning on the Agreement Effective Date and terminating or expiring on
the earliest of such dates being hereinafter referred to as the “Forbearance
Period”); provided, however, the Collateral Agent shall provide the Master
General Partner with prompt written notice upon any termination.

(b)Termination of Forbearance Period.  Each Obligor acknowledges and agrees that
upon the occurrence of any of the events set forth in clauses (i) through (iii)
of paragraph (a) above, the provisions of this Section 3 of this Agreement shall
automatically and immediately terminate without any further action by, or notice
being due from the Collateral Agent or any Hedge Provider, and the Collateral
Agent and the Hedge Providers may proceed (but are not required), to the extent
an Event of Default or Triggering Event is then continuing, to exercise any and
all rights and remedies which the Collateral Agent and the Hedge Providers may
have upon the occurrence of an Event of Default or Triggering Event, including,
without limitation, the Anticipated Events of Default, and including, without
limitation, enforcing all rights and remedies available under the Hedging
Agreement, any other Hedging Facility Document, or at law and in equity.



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

(c)Waiver. Upon occurrence of the effective date of the proposed joint
prepackaged chapter 11 plan of reorganization contemplated by the Restructuring
Support Agreement (the “Plan Effective Date”)  and the consummation of the First
Lien Exit Facility (as defined in the Restructuring Support Agreement), the
Anticipated Events of Default shall be deemed to have been waived by the
Collateral Agent and the Hedge Providers.

(d)Acknowledgment Regarding Forbearance.  Each Obligor acknowledges that neither
the Collateral Agent nor any Hedge Provider has made any assurances concerning
(i) any possibility of an extension of the Forbearance Period; (ii) the manner
in which or whether the Anticipated Events of Default may be resolved; or (iii)
any additional forbearance, waiver, restructuring or other accommodations.  The
Master General Partner agrees that the running of all statutes of limitation and
the doctrine of laches applicable to all claims or causes of action that the
Collateral Agent or the Hedge Providers may be entitled to take or bring in
order to enforce their rights and remedies against the Master General Partner or
the Participating Partnerships are, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

Section 4.Conditions to Agreement Effective Date.  This Agreement shall become
effective as of the Agreement Effective Date when the Collateral Agent has
received one or more counterparts of this Agreement, duly executed and delivered
by the Master General Partner, the Participating Partnerships and the Hedge
Provider Majority.

Section 5.Miscellaneous.

(a)Confirmation and Effect.  The provisions of the Hedging Agreement and the
other Hedging Facility Documents shall remain in full force and effect in
accordance with its terms following the effectiveness of this Agreement, and
this Agreement shall not constitute a waiver of any provision of the Hedging
Agreement or any other Hedging Facility Document, except as expressly provided
for herein.  

(b)Ratification and Affirmation of Loan Parties.  Each Obligor hereby expressly
(a) acknowledges the terms of this Agreement, (b) ratifies and affirms its
obligations under the Hedging Agreement, each Approved Master Agreement, each
Security Document and the other Hedging Facility Documents to which it is a
party, (c) acknowledges, renews and extends its continued liability under the
Hedging Agreement, each Approved Master Agreement, each Security Document and
the other Hedging Facility Documents to which it is a party, (d) represents and
warrants to the Hedge Providers and the Collateral Agent that each
representation and warranty of such Loan Party contained in the Hedging
Agreement, the Approved Master Agreements and the other Hedging Facility
Documents to which it is a party is true and correct in all material respects as
of the date hereof (other than (x) representations and warranties that were made
as of a specific date, in which case such representations and warranties were
true and correct in all material respects when made, (y) representations and
warranties that are qualified by materiality or by reference to Material Adverse
Effect, in which case such representations and warranties (as so qualified)
shall continue to be true and correct in all respects, and (z) the existence of
the Anticipated Events of Default), (e) represents and warrants to the Hedge
Providers and the Collateral Agent that the execution, delivery and performance
by such Loan Party of this Agreement are within such Loan Party’s corporate,
limited partnership or limited liability company powers (as applicable), have
been duly authorized by all necessary action and that this Agreement constitutes
the valid and binding obligation of such Loan Party enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (f) represents and warrants to the Hedge Providers and the Collateral Agent
that, other than the Anticipated Events of Default, no Default, Event of Default
or Triggering Event under the Hedging Agreement or the other Hedging Facility
Documents has occurred and is continuing.



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

(c)Counterparts.  This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Agreement by facsimile or electronic (e.g. pdf) transmission
shall be effective as delivery of a manually executed original counterpart
hereof.

(d)No Oral Agreement.  This written Agreement, the Hedging Agreement and the
other Hedging Facility Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.

(e)Governing Law.  This Agreement (including, but not limited to, the validity
and enforceability hereof) shall be governed by, and construed in accordance
with, the laws of the State of New York.

(f)Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(h)Hedging Facility Document.  This Agreement is a Hedging Facility Document for
all purposes of the Hedging Agreement and the other Hedging Facility Documents.

(i)Release.  EACH OBLIGOR, ON ITS OWN BEHALF AND ON BEHALF OF ITS PREDECESSORS,
SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH OF THE FOREGOING,
COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND STIPULATES THAT
AS OF THE DATE OF THIS AGREEMENT, NONE OF THE RELEASING PARTIES HAS ANY CLAIMS
OR CAUSES OF ACTION OF ANY KIND WHATSOEVER AGAINST, OR ANY GROUNDS OR CAUSE FOR
REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE INDEBTEDNESS OR ANY
LIENS OR SECURITY INTERESTS OF, THE COLLATERAL AGENT, THE HEDGE PROVIDERS OR ANY
OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR
REPRESENTATIVES, OR AGAINST ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR
ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED PARTIES”).  IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE COLLATERAL AGENT AND THE HEDGE
PROVIDERS PARTY HERETO TO ENTER INTO THIS AGREEMENT, EACH OF THE RELEASING
PARTIES HEREBY UNCONDITIONALLY WAIVES AND FULLY AND FOREVER RELEASES, REMISES,
DISCHARGES AND HOLDS HARMLESS THE RELEASED PARTIES FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, DEMANDS AND LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT
OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, WHICH ANY OF THE RELEASING PARTIES HAS OR MAY
ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR
FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE AGREEMENT EFFECTIVE DATE, SUCH
WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING
OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE, AND
AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT
THERETO.  THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE
RELEASED PARTIES BY THE



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

RELEASING PARTIES AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT
TO SUE OR WAIVER BY THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

 

 



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

[Signature pages follow]

The parties hereto have caused this Forbearance Agreement to be duly executed as
of the day and year first above written.

 

MASTER GENERAL PARTNER:

ATLAS RESOURCES, LLC


 

 

By: /s/ Jeffrey Slotterback

Name:  Jeffrey Slotterback

Title:    Chief Financial Officer

 




Signature Page to Forbearance and Waiver Agreement

Atlas Resources, LLC



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

Atlas Resources Series 30-2011 L.P., a Delaware limited partnership

Atlas Resources Series 31-2011 L.P., a Delaware limited partnership

Atlas Resources Series 32-2012 L.P., a Delaware limited partnership

Atlas Resources Series 33-2013 L.P., a Delaware limited partnership

Atlas Resources Series 34-2014 L.P., a Delaware limited partnership

Atlas Resources Public #18-2008(A) L.P., a Delaware limited partnership

Atlas Resources Public #18-2009(B) l.P., a Delaware limited partnership

Atlas Resources Public #18-2009(C) L.P., a Delaware limited partnership

Atlas Resources Series 28-2010 L.P., a Delaware limited partnership

 

 

 

By:/s/ Jeffrey M. Slotterback

Name:Jeffrey M. Slotterback__________________

Title:Chief Financial Officer________________




Signature Page to Forbearance and Waiver Agreement

Atlas Resources, LLC



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

By:/s/ Bryan M. McDavid

Bryan M. McDavid

Director

 




Signature Page to Forbearance and Waiver Agreement

Atlas Resources, LLC



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

CITIBANK, N.A., as a Hedge Provider

 

 

By: /s/ Phil Ballard

Name: Phil Ballard

Title:Vice President

 




Signature Page to Forbearance and Waiver Agreement

Atlas Resources, LLC



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

ABN AMRO BANK N.V., as a Hedge Provider

 

 

By:/s/ Hilde Veldman

Name: Hilde Veldman

Title:Associate Director

 

 

ABN AMRO BANK N.V., as a Hedge Provider

 

 

By: /s/ C. Podt

Name: C. Podt

Title:Executive Director

 

 

Signature Page to Forbearance and Waiver Agreement

Atlas Resources, LLC



 

 

 

